          Case 2:18-cv-03831-AB Document 87 Filed 07/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STEVEN BELT, et al.,                            :
           Plaintiffs.                           :         CIVIL ACTION
                                                 :         No. 18-3831
               v.                                :
                                                 :
 P.F. CHANG’S CHINA BISTRO,                      :
 INC.,                                           :
            Defendant.                           :

                                            ORDER

       AND NOW, this 8th day of July, 2020, it is ORDERED that Plaintiffs’ Motion for Step

1 Conditional Certification and Court-Authorized Notice Pursuant to the FLSA, 29 U.S.C. §

216(b) (ECF No. 73) is GRANTED as follows:

   •   Pursuant to the FLSA, 29 U.S.C. § 216(b), the Court conditionally certifies a class

       comprised of all servers who worked at P.F. Chang’s in Alabama, Arkansas, Florida,

       Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maryland,

       Massachusetts, Michigan, Mississippi, Missouri, Nebraska, New Jersey, New Mexico,

       North Carolina, Ohio, Oklahoma, Pennsylvania, Rhode Island, South Carolina,

       Tennessee, Texas, Utah, Virginia, and Wisconsin in the last three years and 288 days (9.5

       months).

   •   On or before July 14, 2020, Defendant must produce a list in electronic format to

       Plaintiffs of all servers who worked at P.F. Chang’s in Alabama, Arkansas, Florida,

       Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maryland,

       Massachusetts, Michigan, Mississippi, Missouri, Nebraska, New Jersey, New Mexico,

       North Carolina, Ohio, Oklahoma, Pennsylvania, Rhode Island, South Carolina,
         Case 2:18-cv-03831-AB Document 87 Filed 07/08/20 Page 2 of 2




      Tennessee, Texas, Utah, Virginia, and Wisconsin in the last three years and 288 days (9.5

      months).

  •   The above-referenced list must include each person’s: (1) full name; (2) last known

      address; (3) last know personal email address; (4) last known mobile number; and (5)

      dates of employment.

  •   Plaintiffs’ counsel is authorized to disseminate notice by U.S. Mail, email, and text

      message.

  •   If any notices are returned as undeliverable and Plaintiffs’ counsel cannot locate an

      alternate address for certain putative class members, then Defendant must provide

      Plaintiffs’ counsel with the date of birth of that putative class member within three days

      of the request.

  •   The opt-in period for the putative collective action members to join the case is sixty (60)

      days from the date of the mailing.

  •   Plaintiffs’ counsel is authorized to disseminate a reminder letter via U.S. Mail and email

      thirty (30) days before the close of the 60-day opt-in period.

  • Plaintiffs’ counsel must not distribute the notice until after the Court authorizes

      minor edits to the language of the notice that are necessary prior to distribution.

  • A telephone conference will be held on Thursday, July 16, 2020 at 10:30 a.m. to

      discuss changes to the notice that are necessary before the Court authorizes

      distribution of the notice.

                                            _s/ANITA B. BRODY, J.___
                                            ANITA B. BRODY, J.
Copies VIA ECF          07/08/2020
